The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgements  
1.	Applicant filed a RCE on 03/12/2021 has been acknowledged by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4, 6-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20140299357 A1) in view of  Uchida (US 20160073494 A1) and further in view of Nagaoka (JP 2006294550A).

Regarding claim 1:
 
Nakamura (US 20140299357 A1) discloses an electrically conductive film (1, Fig. 1-3) having: a transparent base material (a transparent conductive film placed on the front side  of the touch pad, [0076-0077]); and  an electrically conductive part (metal silver part) comprising a metal thin wire pattern (metal thin wires) disposed on the transparent base material ([0163]), wherein: the metal thin wire pattern is constituted of  (0163, electrode pattern is formed by a plurality of grids made of a plurality of metal thin wires, also see Fig. 1  also see Fig. 6). 
Note that Nakamura does not specifically disclose (#1) the metal thin wire comprises an electrically conductive component and a non-electrically conductive component; and (#2) a projection width that is the longest among projection widths of the metal thin wire is less than a lower limit wavelength of visible light. 
Regarding (#1) 
Uchida (US 20160073494 A1) discloses wherein the metal thin wire (12) comprises an electrically conductive component (metal sintered film) and a non-electrically conductive component ([0030-0031], [0071], thereby light transmittance could be improved. 
Regarding (#2):
However, Nagaoka (JP 2006294550A) discloses a projection width that is the longest among projection widths of the metal thin wire is less than a lower limit wavelength of visible light (note that visible lite has wavelength 380-750 nm , in page 2-7, lines 5-8 Nagaoka discloses wiring width of 150 nm has been put  for touch pad device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura  with the teaching of Uchida and Nagaoka, thereby providing a higher functionality with a wide range of precision conductive film.

Regarding claim 16:
Nakamura as modified by Uchida discloses wherein the metal thin wire comprises a metal particle-sintered film (Uchida, [0030-0031]).  Same motivation as applied to claim 1.

Regarding claim 17:
Nakamura as modified by Uchida wherein the metal particle-sintered film contains the electrically conductive component and the non-electrically conductive component (Uchida, [0030-0031]). Same motivation as applied to claim 1.

Regarding claim 2:
Nakamura discloses wherein the projection width of the metal thin wire is less than 360 nm (i.e. 350nm) ([0232]).  
Regarding claim 4:
 Nakamura discloses wherein a visible light transmittance of the electrically conductive film is larger than an opening ratio of the metal thin wire pattern ([[0094]]).  
Regarding claims 6- 8:
Note that Nakamura does not specifically disclose   wherein an opening ratio of the metal thin wire pattern is 40 to 99%  (as recited in claim 6), a visible light transmittance of the electrically conductive film is 80 to 100% (as recited in claim 7)  and a sheet resistance of the electrically conductive film is 0.1 to 1000   Ω /sq. (as recited in claim 8).
 However, the limitations of the claims 6, 7 and 8 would be obvious in the system of Nakamura in view of Uchida and  Nagaoka,  Since Nagaoka’s reference  discloses wherein an opening ratio of the metal thin wire pattern is 40 to 99% (see Nagaoka, [0094]),  a visible light transmittance of the electrically conductive film is 80 to 100% ([0093-0094]) and conductive film had an electrical resistance   of 50Ω) (see Nagaoka, page 4, example 6), thereby providing a higher functionality with a wide range of precision conductive film. It  is sufficient to establish a prima facie case of obviousness " In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that  taught range weight percentages overlapping, and in most instances completely encompassing, claimed range; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.   
Regarding claim 12:
Nakamura as modified by Uchida and Nagaoka discloses an electronic paper comprising: the electrically conductive film (Uchida [0030-0031]) , thereby   a high efficient data transmission in the electronic device.  
Regarding claim 13:
Nakamura discloses a touch panel comprising: the electrically conductive film according to claim 1 ([0070]). 
Regarding claim 14:
Nakamura as modified by Uchida Nagaoka and  discloses a flat panel display comprising: the electrically conductive film (Uchida, [0269-0270]), thereby providing a high quality display device. 

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakamura (US 20140299357 A1) in view of  Uchida , Nagaoka (JP 2006294550A) and further in view of Frey (US Pub. No: 20120194481).  
Regarding claim 5:
Note that Nakamura does not specifically discloses  wherein a pitch of the metal thin wire pattern is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light .
However, Frey (US Pub. No: 20120194481) discloses wherein a pitch (i.e. 200 micrometers) of the metal thin wire pattern is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light (see [0079]) (200 micrometers equivalent to 200,000 nm which is larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate the method of pitch of a metal wire as taught by Frey in to the touch pad system of Nakamura as modified by Uchida and Nagaoka so that a pitch of the metal thin wire pattern could be larger than the sum of an upper limit wavelength of the visible light and a lower limit wavelength of the visible light, thereby performing an uniformity of light transmittance across the conductive pattern of the touch pad device. 
Regarding claim 9:  
 Nakamura disclose the metal thin wire pattern is a mesh pattern (i.e. net pattern see (Fig.6).  
Regarding claim 10: 
Nakamura also disclose wherein the metal thin wire pattern is a line pattern (strip pattern) (Fig. 1, [0010]).
4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakamura (US 20140299357 A1) in view of  Uchida, Nagaoka (JP 2006294550A) and further in view of  Hashimoto (JP  20101536698A).
Regarding claim 3:
Nakamura  (in Fig. 5-6) discloses wherein when a wire width of the metal thin wire (wire pattern ) ([0121] also see [0163]) , the wire width obtained by projecting the metal thin wire onto a surface of the transparent base   material from a side  of a face of the transparent base material, the face having the metal thin wire pattern  disposed thereon is defined as a front projection wire width (a transparent conductive film placed on the front side of a display, see [0078]), 
However, Nakamura does not specifically disclose an aspect ratio represented by a height of the metal thin wire to the front projection wire width of the, metal thin wire is  0.1 to 2. 
Hashimoto (JP  20101536698A) discloses an aspect ratio  represented by a height of the metal thin wire  (mesh pattern) to the front projection wire width of the metal thin wire is  0.1 to 2. (Hashimoto discloses a metal thin film layer having a fine mesh shape is formed on a part or the entire surface of the substrate sheet, and at least a resist layer is formed on the surface so as to coincide with the mesh shape of the metal thin film layer. The metal thin film layer is made of aluminum, nickel, gold, copper, silver, titanium, or zinc. a line width of a mesh pattern of each fine mesh-shaped portion in the metal thin film layer is 0.01 µm to 2 µm., see claims 6-8 and page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura  with the teaching of Uchida and Nagaoka and Hashimoto, thereby  providing a faster responds to the electronic device.

5.	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakamura (US 20140299357 A1) in view of Uchida and further in view of Nagaoka (JP 2006294550A) and Young (US Pub. No: 20160029482).
Regarding claim 15:
Note that Nakamura does not specifically disclose wherein a proportion of the electrically conductive component is 80% by mass or more, BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thcApplication No.: 16/312,006Docket No.: 3939-0286PUS1 Reply to Office Action of May 1, 2020Page 5 of 15 a proportion of the non-electrically conductive component is 20% by mass or less, based on the metal thin wire.
Young (US Pub. No: 20160029482) discloses wherein a proportion of the electrically conductive component (164, see Fig. 1) is 80% by mass or more ([0066], [0054] and [0186]), BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thcApplication No.: 16/312,006Docket No.: 3939-0286PUS1 Reply to Office Action of May 1, 2020Page 5 of 15 a proportion of the non-electrically conductive component (embedded polymer) is 20% by mass or less, based on the metal thin wire (0066], [0054 and 0186]), (Note that Young discloses an electrically conductive additive that is a metallic wire 164, (see Fig. 1), and a polymer embedded to the additive material 164 (see [0054, 0186]).  The extent of localization of additives within an embedding portion is such that at least about 80-95% (by weight) of the additives (i.e. metallic materials) are included. For example, substantially all of the additives can be localized such that a remainder of the material, such as polymer, is substantially embedded to the additives, thereby, the limitations of 20% or less by weight of non-electrically conductive component (i.e. polymer) on the metal wire (i.e. additive) would be obvious in Young’s system.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura with the teaching of Uchida and Nagaoka and Young, thereby providing a higher functionality in the electronic device.

Responds to Applicant’s Argument
5.	Applicant’s argument filed on 03/12/2021 has been considered but are moot in view of new ground of rejection. Based on Applicant’s argument and new amendment to the claims 16 and 17 the reference of Uchida (US 20160073494 A1) has been added for further considerations.  
6.	The pertinent art of record Katagiri (US Pub. No: 20160081184, IDS) discloses the metal thin wire pattern (24) is a mesh pattern ([0068], and Fig. 1B).    
Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692